Citation Nr: 0432208	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  01-09 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to re-
open the veteran's claim for entitlement to service 
connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a July 2001 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).


FINDINGS OF FACT

1.  A March 1990 rating decision found no basis to reopen a 
claim of service connection for a lung disorder that had been 
denied by a May 1985 Board decision; the basis for the 
denials was that there was no competent evidence to 
demonstrate that the veteran's chronic lung disability was 
incurred in or otherwise related to his period of active duty 
service; the veteran did not perfect a timely appeal of the 
March 1990 rating decision.

2.  The evidence received since the March 1990 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The March 1990 rating decision is final; the veteran has not 
submitted new and material evidence since the March 1990 
rating decision denying his claim of entitlement to service 
connection for a lung disorder, and thus the claim is not 
reopened.  38 U.S.C. § 4005 (1988); 38 C.F.R. 
§§ 3.104(a);19.129(a) (1989) currently 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (prior to August 
29, 2001), 3.306, 20.302(a), 20.1103 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in May 2003 and January 2004, the RO advised 
the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received 
and was requested to provide authorization for the release of 
any private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The October 2001 statement of the case (SOC) and the May 2003 
VCAA letter notified the veteran of the relevant laws and 
regulations pertinent to his claim to reopen, and essentially 
advised him of the evidence necessary to substantiate his 
claim.  The May 2003 and January 2004 letters, and the March 
2003 supplemental statement of the case (SSOC), notified the 
veteran of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for the actions.  The claims folder 
contains private and VA treatment records, and the veteran 
has not indicated that he has any additional evidence to 
submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In a final May 1985 decision, the Board denied the veteran's 
claim for service connection for a lung disorder.  The basis 
for the denial was that there was no competent evidence to 
demonstrate that the veteran's chronic lung disability was 
incurred in or otherwise related to his period of active duty 
service.  The veteran subsequently attempted to reopen his 
claim, and by a rating decision dated in March 1990, the RO 
found that the claim remained denied.  The veteran appealed 
that decision, however, after receiving a statement of the 
case he did not perfect his appeal and the rating decision 
became final.  38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

Since the March 1990 rating decision is final, the veteran's 
current claim of service connection for a lung disorder may 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2004).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001. The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date, in May 2001.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The basis for the denial of the veteran's claim in 1990 was 
that the veteran had acute pneumonia and head colds during 
service; that his service separation examination did not show 
any chronic lung disability; that while a private physician 
recalled that the veteran had been "treated for respiratory 
infection in about 1955-65," the first post-service evidence 
of chronic lung disability was in 1971; and that there was no 
competent evidence to demonstrate that the veteran's chronic 
lung disability was incurred in or otherwise related to his 
period of active duty service.  In order to reopen his claim, 
the veteran would have to submit evidence suggesting 
incurrence of an acquired disability during his period of 
active duty service.

Non-duplicative evidence received since March 1990 consists 
of VA outpatient records showing current treatment for 
disabilities including chronic obstructive pulmonary disease; 
and a February 2001 private physician's statement noting 
treatment "for years" and that the veteran had chronic 
obstructive pulmonary disease and asthma.  This medical 
evidence does not provide any nexus between his current 
chronic lung disorder and his period of service nearly five 
decades ago.  Thus, it is not material to the matter at hand.  
Similarly, the veteran's own hearing testimony and written 
statements in support of his claim to reopen, as well as 
those signed by his wife, his brother, and other 
acquaintances in August 2001, are essentially cumulative of 
evidence of record in 1990.  They support previously 
established facts that the veteran had pneumonia in service 
and long-standing pulmonary problems after service, but do 
not include competent evidence that current pulmonary 
disability is related to service.  This additional evidence 
is not material to the matter at hand.

Since the evidence received since the March 1990 rating 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, the veteran's attempt to 
reopen his claim for service connection for a lung disorder 
must fail.





ORDER

New and material evidence not having been received to reopen 
the veteran's claim for entitlement to service connection for 
a lung disorder, that benefit is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



